Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the present application had been allowed in the Notice of Allowability mailed 8/30/2021 and Corrected Notice of Allowability mailed on 09/16/2021. An RCE with an IDS was filed on 11/09/2021. The IDS references have been considered but they, either alone or in combination, do not meet the limitations of the claims.
An updated search has been performed and no art has been found that either alone or in combination, meets the combination of elements as recited in the amended claims. The closest art found was McCoy (number information provided below), which discloses a configurable antenna in MIMO, where the configuration can be performed based on power conditions (paragraphs 0149-0150), and that supports flexible numerologies (paragraphs 0063-0082). However, these power conditions are not defined in the reference as relating to the power conditions of the UE (i.e. battery life), thus it is not believed to meet the claims and the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCoy et al. (USPGPUB 2019/0260549) (teachings described above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

                                                                                                                                                                                                       




/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466